Exhibit 10.3

ALLIANCE ONE INTERNATIONAL, INC.

SUPPLEMENTAL RETIREMENT ACCOUNT PLAN

ALLIANCE ONE INTERNATIONAL, INC. (the “Company”) hereby establishes this
SUPPLEMENTAL RETIREMENT ACCOUNT PLAN (the “Plan”) effective April 1, 2007.

Section 1

Purpose of the Plan

The Plan is a non-qualified supplemental retirement plan established to provide
deferred compensation for a select group of management or highly compensated
employees of the Company and certain of its affiliates. The Plan is intended to
be an unfunded plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended and the Internal Revenue Code of 1986, as
amended.

Section 2

Definitions

 

2.1 “Accounting Firm” shall mean the accounting or consulting firm designated by
the Administrator.

 

2.2 “Accrued Benefit” shall mean the balance credited to the Participant’s
Supplemental Account as of the Benefit Settlement Date or the most recent
Adjustment Date, following adjustment to such Account as of such Benefit
Settlement Date or Adjustment Date as provided in Section 3.

 

2.3 “Adjustment Date” shall mean the last day of each Plan Year.

 

2.4 “Adjustment Rate” shall mean, for each Plan Year, the lesser of (a) the
Moody’s Rate in effect as of the first business day of the Plan Year, or (b) the
Applicable Federal Rate in effect for the first month of the Plan Year.

 

2.5 “Administrator” shall mean an administrative committee composed of the
Company’s Senior Vice President – Human Resources and Vice President –
Compensation and Benefits, provided that no member of such committee shall take
part in any discretionary administrative decision with respect to such member’s
benefits under the Plan. The Administrator shall be the named fiduciary with
respect to this Plan. Notwithstanding the foregoing, the Compensation Committee
in its discretion may remove or replace any member of the administrative
committee, or name a different committee or an individual to serve as
Administrator hereunder.

 

2.6 “Affiliate” shall mean any related person or entity that along with the
Company would be considered a single employer under Code Section 414(b) or (c).
A person or entity shall be considered an Affiliate only during the time it
would be considered a single employer with the Company under such provisions.



--------------------------------------------------------------------------------

2.7 “Applicable Federal Rate” shall mean 120% of the applicable federal
long-term rate for annual compounding prescribed by the Secretary of the
Treasury from time to time pursuant to Code Section 1274(d).

 

2.8 “Beneficiary” shall mean the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 5.5.

 

2.9 “Benefit Settlement Date” shall mean the date as of which a Participant’s
Supplemental Account is valued for purposes of determining payments pursuant to
Section 5.1 or 5.2.

 

2.10 “Capped Parachute Payments” shall mean the largest amount of Parachute
Payments that may be paid to the Participant without liability under Code
Section 4999.

 

2.11 “Change in Control” shall mean that (i) any “person” (as such term is used
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing more than 30% of the aggregate voting power of all
classes of the Company’s voting securities on a fully diluted basis, after
giving effect to the conversion of all outstanding warrants, options and other
securities of the Company convertible into or exercisable for voting securities
of the Company (whether or not such securities are then exercisable); (ii) the
shareholders of the Company approve (A) a plan of merger, consolidation or share
exchange between the Company and an entity other than a direct or indirect
wholly-owned subsidiary of the Company or (B) a proposal with respect to the
sale, lease, exchange or other disposal of all, or substantially all, of the
Company’s property; or (iii) during any period of two consecutive years (which
period may be deemed to begin prior to the date of this agreement), individuals
who at the beginning of such period constituted the Company’s Board of
Directors, together with any new members of the Board of Directors whose
election by the Board of Directors or whose nomination for election by the
shareholders of the Company was approved by a majority of the members of the
Board of Directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Directors.

 

2.12 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.13 “Company” shall mean Alliance One International, Inc.

 

2.14 “Compensation” shall mean the base salary and annual bonus (without
reduction for amounts withheld for taxes, contributions to benefit plans, or
other required or voluntary deductions) actually paid by the Company and its
Affiliates to the Participant during the Plan Year. “Compensation” shall not
include extra pay (for temporary foreign service or otherwise), commissions,
severance pay, long-term bonuses based on performance over a period greater than
one year, or any other form of remuneration that is not characterized by the
Company or Affiliate as base salary or annual bonus.

 

Page 2 of 18



--------------------------------------------------------------------------------

2.15 “Compensation Committee” shall mean the Executive Compensation Committee of
the Company’s Board of Directors.

 

2.16 “Competes” shall mean that the Participant, either directly or indirectly,
either as principal, agent, employee, employer, owner, stockholder (owning more
than 5% of the value of a corporation’s outstanding stock), partner, contractor,
consultant or in any other individual or representative capacity, engages in the
business of a tobacco dealer, importer or exporter or any other business in
which the Company or an Affiliate is engaged at such time. If any provision of
the preceding sentence or Section 4.3(a) is ever deemed to exceed the time,
geographic area, or activity limitations permitted by applicable law, the
Company and Participant (by virtue of his participation in the Plan), agree that
such provisions must be and are reformed to the maximum time, geographic area
and activity limitations permitted by applicable law, and expressly authorize a
court having jurisdiction to reform the provisions to the maximum time,
geographic area and activity limitations permitted by applicable law.

 

2.17 “Control Change Date” shall mean the date on which all of the events
necessary for a Change in Control have occurred.

 

2.18 “Disability” shall mean a disability that would entitle the Participant to
collect benefits under the Company’s group long-term disability program, as
determined by the Administrator and disregarding any exclusion period. The
insurance carrier’s determination of disability shall not be binding on the
Administrator with respect to this Plan.

 

2.19 “Employee” shall mean a common-law employee of the Company or an Affiliate,
as determined from the payroll records of the Company and its Affiliates.

 

2.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

2.21 “Excess Parachute Payment Amount” shall mean the excess of the total amount
of Parachute Payments over the amount of Capped Parachute Payments.

 

2.22 “Five Years of Service” shall mean sixty (60) months of active service as
an Employee of the Company and its Affiliates, whether or not consecutive. An
Employee shall receive credit for one (1) month of active service for each
calendar month in which he performs substantial services for the Company or an
Affiliate, as determined by the Administrator.

 

2.23 “Moody’s Rate” shall mean the Moody’s Aa Corporate Bond Yield Average for
maturities 20 years and above, as determined from time to time.

 

Page 3 of 18



--------------------------------------------------------------------------------

2.24 “Net After-Tax Amount” shall mean the amount of any Parachute Payments or
Capped Parachute Payments, as applicable, net of taxes imposed under Code
Sections 1, 3101(b) and 4999 and any State or local income taxes applicable to
the Participant as in effect on the date of the first payment under this Plan
after the event giving rise to the Parachute Payments. The determination of the
Net After-Tax Amount shall be made using the highest combined effective rate
imposed by the foregoing taxes on income of the same character as the Parachute
Payments or Capped Parachute Payments, as applicable, in effect for the year in
which the determination is made.

 

2.25 “Parachute Payment” shall mean a payment that is described in Code
Section 280G(b)(2) (without regard to whether the aggregate present value of
such payments exceeds the limit prescribed by Code Section 280G(b)(2)(A)(ii)).
The amount of any Parachute Payment shall be determined in accordance with Code
Section 280G and the regulations promulgated thereunder.

 

2.26 “Participant” shall mean a member of a select group of management or highly
compensated employees of the Company and its Affiliates who is designated by the
Compensation Committee as a Participant in this Plan.

 

2.27 “Plan” shall mean the Alliance One International, Inc. Supplemental
Retirement Account Plan as set forth herein and as it may be amended from time
to time.

 

2.28 “Plan Year” shall mean each twelve-month period ending on March 31.

 

2.29 “Retirement” shall mean a Participant’s voluntary Separation from Service
after attaining age fifty-five (55) and completion of Ten Years of Service.

 

2.30 “Separation from Service” shall mean the Participant’s “separation from
service” with the Company and its Affiliates within the meaning of Code
Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder. A Separation from Service shall not have occurred so long as the
Participant continues to provide more than insignificant services as an
employee, consultant or other service provider to the Company or any Affiliate.

 

2.31 “Spouse” or “Surviving Spouse” shall mean, except as otherwise provided in
this Plan, the legally married spouse or surviving spouse of the Participant.

 

2.32 “Supplemental Account” shall mean the separate bookkeeping account
maintained for the purpose of tracking the Participant’s Accrued Benefit. The
opening balance of each Participant’s Supplemental Account as of April 1, 2007
shall be $0.00.

 

2.33 “Ten Years of Service” shall mean one hundred twenty (120) months of active
service as an Employee of the Company and its Affiliates, whether or not
consecutive. An Employee shall receive credit for one (1) month of active
service for each calendar month in which he performs substantial services for
the Company or an Affiliate, as determined by the Administrator.

 

Page 4 of 18



--------------------------------------------------------------------------------

Section 3

Supplemental Account

 

3.1 Establishment of Account. The Administrator shall establish a notional
account, entitled the “Supplemental Account”, on behalf of each Participant.
Each Participant’s Supplemental Account shall be credited with notional Company
pay credits pursuant to the provisions of Section 3.2 and notional interest
credits pursuant to the provisions of Section 3.3.

 

3.2 Company Pay Credits.

 

  (a) As of the last day of each Plan Year, the Administrator shall credit to
the Supplemental Account of each Participant who is actively employed by the
Company or an Affiliate on such last day a notional Company pay credit equal to
a percentage of the Participant’s Compensation for the Plan Year, as follows:

 

Participant Class

  

Company Pay

Credit Percentage

Executive Vice Presidents (and above)

   10%

Senior Vice Presidents

   7.5%

All other Participants

   Per § 3.2(b)

 

  (b) If a Participant’s pay credit percentage is not specified in the preceding
paragraph, the Compensation Committee in its discretion shall set the pay credit
percentage at the time the Participant joins the Plan. The Compensation
Committee shall also have the power to change such Participant’s pay credit
percentage from time to time in its discretion, provided that no such change
shall be effective for any Plan Year prior to the date of the Compensation
Committee’s decision to make the change.

 

  (c) The provisions of Section 3.2(a) requiring a Participant to be actively
employed by the Company or an Affiliate on the last day of the Plan Year in
order to receive a Company pay credit shall not apply to a Participant who dies
or who Separates from Service on account of Retirement or Disability during the
Plan Year. The Administrator shall credit the Company pay credit to such
Participant’s Supplemental Account as of the earlier of the last day of such
Plan Year or the Participant’s Benefit Settlement Date.

 

Page 5 of 18



--------------------------------------------------------------------------------

3.3 Interest Credits.

 

  (a) The Administrator shall credit each Participant’s Supplemental Account as
of each Adjustment Date with a notional interest credit equal to the balance of
Participant’s Supplemental Account as of the first day of the Plan Year
multiplied by the Adjustment Rate for the Plan Year.

 

  (b) If a Participant’s Benefit Settlement Date is not an Adjustment Date, the
Administrator shall credit such Participant’s Supplemental Account as of his
Benefit Settlement Date with a notional interest credit equal to the balance of
Participant’s Supplemental Account as of the first day of the Plan Year
multiplied by the pro-rated Adjustment Rate. The pro-rated Adjustment Rate shall
be equal to the Adjustment Rate for the Plan Year times a fraction, the
numerator of which is the number of months in the Plan Year prior to the Benefit
Settlement Date (including the month containing the Benefit Settlement Date),
and the denominator of which is twelve (12).

 

  (c) No interest credits shall be credited to the Participant’s Supplemental
Account after the Participant’s Benefit Settlement Date.

Section 4

Vesting

 

4.1 Vesting Events. Subject to Section 4.3, a Participant shall be fully vested
in his Accrued Benefit under this Plan upon the first to occur of the following
dates while the Participant remains actively employed by the Company or an
Affiliate:

 

  (a) The date of his death;

 

  (b) The date of his Separation from Service on account of Disability;

 

  (c) The date the Company terminates the Plan; or

 

  (d) Subject to Sections 4.3(b) and 11.1, the occurrence of a Change in
Control.

 

4.2 Vesting Schedule. Prior to the date of full vesting pursuant to Section 4.1
above, and subject to Section 4.3, a Participant shall become 100% vested in his
Accrued Benefit upon completion of Five Years of Service.

 

4.3 Forfeiture Events.

 

  (a) A Participant shall cease to be a Participant on, and no benefits shall be
payable under the Plan to a Participant or the Participant’s Surviving Spouse or
other Beneficiary after, the date that Participant engages in conduct that
Competes with the Corporation or an Affiliate. The provisions of this paragraph
shall not apply on or after a Control Change Date.

 

Page 6 of 18



--------------------------------------------------------------------------------

  (b) In the event that the Participant’s employment with the Company or an
Affiliate is terminated for cause, all rights of the Participant and any
Beneficiary or other person claiming under or through him hereunder shall be
forfeited and no further payments hereunder (pursuant to Section 5 or otherwise)
shall be made to the Participant or any Beneficiary or other person claiming
under or through him. For purposes of this paragraph, Participant’s termination
of employment will be deemed to have been “for cause” if the Committee
determines that the Participant’s employment was terminated in whole or in part
by reason of (i) one or more violations of the Company’s Code of Conduct (as in
effect from time to time) or (ii) one or more violations of law (other than
misdemeanor traffic violations) that injure or damage the business reputation or
prospects of the Company or an Affiliate.

Section 5

Payment of Benefits

 

5.1 Payment of Benefits Following Separation from Service. If the Participant is
or becomes vested in his Accrued Benefit upon his Separation from Service
(including but not limited to Separation from Service on account of Disability),
benefits shall be payable to the Participant in accordance with this
Section 5.1.

 

  (a) For purposes of this Section 5.1, the Participant’s Benefit Settlement
Date shall be the last day of the sixth full calendar month following the
Participant’s Separation from Service.

 

  (b) The Company shall pay the Participant’s benefits in one hundred twenty
(120) equal monthly installments of principal and interest commencing in the
month immediately following the Benefit Settlement Date and continuing for one
hundred nineteen (119) consecutive months thereafter. The monthly installment
amount shall be computed as follows:

 

  (i) The balance of the Participant’s Supplemental Account as of the Benefit
Settlement Date shall be treated as the principal amount due to the Participant
under this Section 5.1. The principal amount due shall accrue interest until
fully paid to the Participant at an annual rate equal to the Adjustment Rate in
effect for the Plan Year that includes the Benefit Settlement Date.

 

  (ii) The Company shall amortize the principal and interest due over a one
hundred twenty (120) month period so that each month the Participant shall
receive the same amount of cash. For purposes of calculating the monthly
payment, it is assumed that all payments are made on the last day of the month
in which they are due.

 

Page 7 of 18



--------------------------------------------------------------------------------

     See Appendix I for an example of the calculation of the monthly installment
amount.

 

  (c) If the Participant dies after installment payments have commenced pursuant
to this Section 5.1 but before all such installments have been paid, the
remaining installments shall be paid to the Participant’s Beneficiary at the
same times and in the same amounts that such installments would have been paid
to the Participant had the Participant remained alive.

 

5.2 Death Benefits. If the Participant is or becomes vested in his Accrued
Benefit upon his death and at the time of death installment payments have not
commenced pursuant to Section 5.1, Section 5.1 shall not apply and a death
benefit shall be payable to the Participant’s Beneficiary in accordance with
this Section 5.2.

 

  (a) For purposes of this Section 5.2, the Benefit Settlement Date shall be the
last day of the sixth full calendar month following the date of the
Participant’s death.

 

  (b) The Company shall pay the Beneficiary’s death benefits in one hundred
twenty (120) equal monthly installments of principal and interest commencing in
the month immediately following the Benefit Settlement Date and continuing for
one hundred nineteen (119) consecutive months thereafter. The monthly
installment amount shall be computed as follows:

 

  (i) The balance of the Participant’s Supplemental Account as of the Benefit
Settlement Date shall be treated as the principal amount due to the Beneficiary
under this Section 5.2. The principal amount due shall accrue interest until
fully paid to the Beneficiary at an annual rate equal to the Adjustment Rate in
effect for the Plan Year that includes the Benefit Settlement Date.

 

  (ii) The Company shall amortize the principal and interest due over a one
hundred twenty (120) month period so that each month the Beneficiary shall
receive the same amount of cash. For purposes of calculating the monthly
payment, it is assumed that all payments are made on the last day of the month
in which they are due.

 

     See Appendix I for an example of the calculation of the monthly installment
amount.

 

  (c) If a Beneficiary dies after installment payments have commenced pursuant
to this Section 5.2 but before all such installments have been paid, the
remaining installments shall be paid to the Beneficiary’s estate at the same
times and in the same amounts that such installments would have been paid to the
Beneficiary had the Beneficiary remained alive.

 

Page 8 of 18



--------------------------------------------------------------------------------

5.3 Small Accounts. Notwithstanding the foregoing provisions of Section 5, if
the balance of a Participant’s Supplemental Account as of the Benefit Settlement
Date does not exceed the applicable de minimis amount, the Company shall
automatically pay an amount equal to such balance to the Participant (or his
Beneficiary, if payment is being made pursuant to Section 5.2) in a single cash
lump sum in the month following the Benefit Settlement Date, in full
satisfaction of the Company’s obligations hereunder. The applicable de minimis
amount is $10,000, provided that to the extent permitted under Code Section 409A
the Committee in its discretion may amend the Plan to provide for a higher or
lower de minimis amount from time to time.

 

5.4 Delay of Payments. Notwithstanding the foregoing provisions of Section 5,
the Company will delay any payment due to the Participant or Beneficiary
hereunder:

 

  (a) If the Administrator reasonably anticipates that the making of the payment
will violate Federal securities laws or other applicable laws, provided that any
payment delayed pursuant to this paragraph shall be paid at the earliest date at
which the Administrator reasonably anticipates that the making of the payment
will not cause such a violation; or

 

  (b) If the Administrator reasonably anticipates that the making of the payment
will violate a term of a loan agreement or other similar contract to which the
Company or an Affiliate is a party and such violation will cause material harm
to the Company or an Affiliate, provided that:

 

  (i) any payment delayed pursuant to this provision shall be paid at the
earliest date at which the Administrator reasonably anticipates that the making
of the payment will not cause such a violation or that such violation will not
cause material harm to the Company or its Affiliates; and

 

  (ii) the Company or Affiliate entered into the loan agreement or other similar
contract for legitimate business reasons and not to avoid the restrictions of
Code Section 409A.

 

5.5 Beneficiary. The Participant’s Surviving Spouse shall be the Participant’s
Beneficiary hereunder. If there is no Surviving Spouse at the time of the
Participant’s death, the Participant’s estate shall be his Beneficiary.

 

5.6 Limitation on Distribution Events. Benefits under the Plan are payable only
following a Participant’s death or Separation from Service, and only in
accordance with the foregoing provisions of this Section 5.

Section 6

Administration

 

6.1

Powers of Administrator. The Plan shall be administered by the Administrator.
The Administrator shall have the discretionary powers and authority as are
necessary for the

 

Page 9 of 18



--------------------------------------------------------------------------------

 

proper administration of the Plan, including, but not limited to, the
discretionary power and authority to:

 

  (a) Interpret the Plan and other documents, decide questions and disputes,
supply omissions, and resolve inconsistencies and ambiguities arising under the
Plan and other documents, which interpretations and decisions shall be final and
binding on all Participants and beneficiaries;

 

  (b) Make any other determinations that it believes necessary or advisable for
the administration of the Plan;

 

  (c) Establish rules, regulations and forms of agreements and other instruments
relating to the administration of the Plan not inconsistent with the Plan;

 

  (d) Maintain any records necessary in connection with the operation of the
Plan;

 

  (e) Retain counsel, employ agents, and provide for such clerical, accounting,
actuarial, and consulting services as it deems necessary or desirable to assist
it in the administration of the Plan;

 

  (f) Make benefit payments and determine benefit decisions upon claims and
appeal to the extent it has the authority to make such claim and appeal
determinations under Section 7; and

 

  (g) Otherwise administer the Plan in accordance with its terms.

 

6.2 Delegation. In its absolute discretion, the Administrator may delegate all
or any part of its authority hereunder and other administrative duties of the
Administrator to an employee or a committee composed of employees of the Company
and all reference to the Administrator in the Plan shall be deemed to include
any such delegate to the extent authorized by such delegation. Decisions and
determinations made by the Administrator or an employee or committee of
employees acting within the scope of authority delegated by the Administrator
shall be final and binding upon all persons. No determination of the
Administrator in one case shall create a bias or retroactive adjustment in any
other case.

 

6.3 Costs. The costs of administering the Plan shall be borne by the Company.

 

6.4 Reliance. The Administrator shall be entitled to, in good faith, rely or act
upon any report or other information furnished to it by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant, legal counsel, or
other professional retained by the Company or an Affiliate to assist in the
administration of the Plan. To the maximum extent permitted by law, no person
serving as the Administrator (or a member of a committee acting as
Administrator), nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan.

 

Page 10 of 18



--------------------------------------------------------------------------------

6.5 Indemnification. The Company shall indemnify all of its employees and
directors involved in the administration of the Plan (the “indemnified parties”)
against any and all claims, losses, damages, costs and expenses, including
attorney’s fees, incurred by the indemnified parties, and any liability,
including any amounts paid in settlement with the Company’s approval, arising
from an indemnified party’s action or failure to act, except when the action or
failure to act is judicially determined to be attributable to the indemnified
party’s gross negligence or willful misconduct.

Section 7

Claim and Appeal Procedures.

 

   The following claim and appeal procedure shall apply with respect to the
Plan:

 

7.1 Filing of a Claim for Benefits. If the Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim with the Administrator.

 

7.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Administrator (or within 180 days if special circumstances require
an extension of time), the Administrator shall notify the claimant of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, there shall be furnished to the claimant prior
to expiration of the initial 90-day period written notice of the extension,
which notice shall set forth the special circumstances and the date by which the
decision shall be furnished. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial.

 

7.3 Procedure for Appeal and Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the last date on which such notice
could have been timely given, the claimant may appeal denial of the claim by
filing a written application for review with the Appeals Committee. Following
such request for review, the Appeals Committee shall fully and fairly review the
original decision denying the claim. Prior to the decision of the Appeals
Committee on review, the claimant shall be given an opportunity to review
pertinent documents and to submit issues and comments in writing. The members of
the Appeals Committee shall be the Company’s Chief Executive Officer, Chief
Financial Officer, and Chief Legal Officer. In the event the claimant is a
member of the Appeals Committee or the claim relates to such member’s benefits
under the Plan, such member shall not participate in the Appeals Committee’s
review or decision-making with respect to the appeal. In administering the
Plan’s procedures for appeals and in deciding the outcome of appeals, the
Appeals Committee shall have all of the powers and discretion of the
Administrator.

 

Page 11 of 18



--------------------------------------------------------------------------------

7.4 Decision on Review. The decision on review of a claim denied in whole or in
part shall be made in the following manner:

 

  (a) Within 60 days following receipt by the Appeals Committee of the request
for review (or within 120 days if special circumstances require an extension of
time), the Appeals Committee shall notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.

 

  (b) With respect to a claim that is denied in whole or in part, notice of the
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, reference to
specific Plan provisions on which the decision is based, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claimant’s claim, and a statement describing the claimant’s right to bring
an action under Section 502(a) of ERISA.

 

  (c) The decision of the Appeals Committee shall be final and conclusive.

 

7.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 7 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act on his behalf on
such matters. The Administrator may require such evidence as it may reasonably
deem necessary or advisable of the authority to act of any such representative.

 

7.6 Exhaustion of Administrative Remedies and Deadline for Filing Suit. A
claimant must exhaust his or her administrative remedies under the Plan before
filing a suit for benefits, and until the claimant exhausts such remedies he or
she shall be barred from filing suit to recover benefits under the Plan. A
claimant who has exhausted his or her administrative remedies must file suit no
later than 180 days after the Appeals Committee makes a final determination to
deny the claim pursuant to Section 7.4, and a claimant who fails to file suit
within such time limit shall be forever barred from filing suit to recover on
the claim.

Section 8

Amendment, Termination and Adjustments.

The Compensation Committee shall have the power to amend or terminate the Plan
at any time for any reason, provided that no such action shall have the effect
of (i) reducing the value of or otherwise compromising any Participant’s
Supplemental Account as of the date of such amendment or termination, or
(ii) changing the provisions of the Plan applicable to any Participant or
Beneficiary in a manner that would trigger the additional taxes provided under

 

Page 12 of 18



--------------------------------------------------------------------------------

Code Section 409A(a)(1)(B). Any amendment that can reasonably be expected (at
the time of the amendment) to materially reduce future interest credits that
would be credited to the Participant’s Supplemental Account balance accrued as
of the date of the amendment shall be considered an amendment that reduces the
value of or otherwise compromises the Participant’s Supplemental Account in
violation of this Section. Notwithstanding the foregoing, the Compensation
Committee shall have the power to amend this Plan from time to time without the
consent of any Participant or other party to the extent the Compensation
Committee deems necessary or appropriate to preserve the intended tax treatment
of benefits payable hereunder.

Section 9

Benefits Unfunded; No Trust

The obligation of the Company to make payments hereunder shall constitute a
contractual liability of the Company to the Participant. Payments due under the
Plan shall be made from the general funds of the Company. Supplemental Accounts
established under this Plan are maintained for bookkeeping purposes only, and
the Company shall not be required to establish or maintain any special or
separate fund, or otherwise to segregate assets to ensure the payment of
benefits. Participants shall not have any interest in any particular assets of
the Company by reason of the Company’s obligations hereunder. Nothing contained
in this Plan shall create or be construed a creating a trust of any kind or any
other fiduciary relationship between the Company and the Participant or any
other person. To the extent that any person acquires a right to receive payment
from the Company, such right shall be no greater than the right of an unsecured
creditor of the Company.

Section 10

Facility of Payments

If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Administrator, upon the receipt of satisfactory evidence of
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or administrator has been appointed for
him, may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

Section 11

General Provisions.

 

11.1 Special Limitation on Benefits.

 

  (a) This Section 11.1 shall apply only if:

 

  (i) Accelerating the vesting of the Participant’s Accrued Benefit pursuant to
Section 4.1(d) would cause any portion of the benefits payable under this Plan
to constitute Parachute Payments that are subject to the “golden parachute”
rules of Code Section 280G and the excise tax of Code Section 4999; and

 

Page 13 of 18



--------------------------------------------------------------------------------

  (ii) A reduction in the Parachute Payments would allow the Participant to
receive a greater Net After-Tax Amount than he would receive absent a reduction.

 

  (b) In the event of a Change in Control, the Accounting Firm will determine
for each Participant to whom Section 4.1(d) may apply:

 

  (i) The amount of Parachute Payments attributable to accelerating vesting of
the Participant’s entire Accrued Benefit upon the Change in Control;

 

  (ii) The total amount of any Parachute Payments that would payable to the
Participant on account of the Change in Control without regard to this Section;

 

  (iii) The Net After-Tax Amount attributable to the Participant’s total
Parachute Payments;

 

  (iv) The amount of the Participant’s Capped Parachute Payments;

 

  (v) The Net After-Tax Amount attributable to the Participant’s Capped
Parachute Payments; and

 

  (vi) The Excess Parachute Payment Amount.

 

  (c) The Participant will become fully vested in his entire Accrued Benefit
under the Plan pursuant to Section 4.1(d) unless the Accounting Firm determines
that the Capped Parachute Payments would yield the Participant a higher Net
After-Tax Amount.

 

  (d) No portion of the Participant’s Accrued Benefit under the Plan shall vest
on account of the Change in Control if the Accounting Firm determines that the
Capped Parachute Payments would yield the Participant a higher Net After-Tax
Amount, and the amount determined under paragraph (b)(i) above is less than or
equal to the Excess Parachute Payment Amount. However, this paragraph shall only
apply if the Participant’s benefits under this Plan and all other plans and
arrangements can be reduced to the Capped Parachute Payment amount.

 

  (e) If the Accounting Firm determines that the Capped Parachute Payments would
yield the Participant a higher Net After-Tax Amount, and the amount determined
under paragraph (b)(i) above is greater than the Excess Parachute Payment
Amount, then the vesting percentage in Section 4.1(d) shall be reduced below
100% to the extent necessary so that the Participant only receives the Capped
Parachute Payment amount.

 

Page 14 of 18



--------------------------------------------------------------------------------

  (f) If the Administrator determines that the Participant’s Parachute Payments
are subject to reduction or modification under any other plan, agreement or
arrangement, the Administrator shall apply the provisions of this Plan
(including this Section 11.1) before applying the provisions of the other plans,
agreements or arrangements. If another plan, agreement or arrangement contains
ordering rules that conflict with this Section 11.1, the Administrator shall
first apply the more recently adopted Parachute Payment limitations.

 

  (g) All determinations made by the Accounting Firm under this Section 11.1 are
binding on the Participant and the Company and its Affiliates.

 

11.2 “Top Hat” Pension Benefit Plan. The Plan is an “employee pension benefit
plan” within the meaning of ERISA. However, the Plan is unfunded and maintained
for a select group of management or highly compensated employees of the Company
and its Affiliates and, therefore, it is intended that the Plan will be exempt
from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not intended to qualify
under Section 401(a) of the Code.

 

11.3 Assignment. Other than by will or the laws of descent and distribution, no
right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or his or her Beneficiary or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
liabilities, engagements or torts of any Participant or his or her Beneficiary.
Any attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take
any other action subject to legal or equitable process or encumber or dispose of
any interest in the Plan shall be void.

 

11.4 Receipt and Release. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the benefits to which the
payments relate against the Company, and the Administrator may require such
Participant or Beneficiary, as a condition to such payments, to execute a
receipt and release to such effect.

 

11.5 Setoff. Notwithstanding any other provision of this Plan, at the time any
payment is due to or on behalf of a Participant hereunder the Company may reduce
the amount of such payment by the amount of any obligation of the Participant to
the Company that is then due and payable, and the Participant shall be deemed to
have consented to such reduction.

 

11.6 Reliance on Data. The Company and the Administrator shall have the right to
rely on any data provided by the Participant or by any Beneficiary. Such data
provided by the Participant shall be binding upon any party seeking to claim a
benefit through the Participant, and the Company and the Administrator shall
have no obligation to inquire into the accuracy of any representation made at
any time by the Participant or Beneficiary.

 

Page 15 of 18



--------------------------------------------------------------------------------

11.7 Reservation of Rights. Nothing in the Plan shall be construed to (i) limit
in any way the right of the Company or any Affiliate to terminate a
Participant’s employment with the Company or Affiliate; or (ii) be evidence of
any agreement or understanding, expressed or implied, that the Company or any
Affiliate will employ a Participant at any particular rate of remuneration.

 

11.8 Withholding and Reporting. To the extent permitted under Code Section 409A
and applicable regulations and other guidance thereunder, the Company shall have
the right to deduct or withhold from any and all payments made pursuant to the
Plan any taxes required by law to be withheld from a Participant or Beneficiary
with respect to such payments. Deferred compensation in the form of Company
contribution credits shall be reported annually on IRS Form W-2 or IRS Form 1099
as may be required by law. To the extent permitted under Code Section 409A and
applicable regulations and other guidance thereunder, the Administrator may
accelerate the time or schedule of payment of any portion of the Supplemental
Account in order to pay taxes due or required to be withheld in connection with
the Supplemental Account, including but not limited to additional taxes that
become due pursuant to Code Section 409A.

 

11.9 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

 

11.10 Headings. The headings of sections and paragraphs herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text of the Plan shall control.

 

11.11 Deferred Compensation. The Company intends that amounts payable to a
Participant or Beneficiary pursuant to the Plan shall not be included in income
for federal, state or local income tax purposes until the benefits are actually
paid or delivered to such Participant or Beneficiary. Accordingly, this Plan
shall be interpreted and administered consistently with the requirements of Code
Section 409A, as amended or supplanted from time to time, and current and future
guidance thereunder.

 

11.12 No Tax Representations. The Company and the Administrator do not represent
or guarantee to any Participant or Beneficiary that any particular federal or
state income, payroll or other tax treatment will result from the Participant’s
participation in this Plan. The Participant or Beneficiary is solely responsible
for the proper tax reporting and timely payment of any income tax or interest
for which the Participant or Beneficiary is liable as a result of the
Participant’s participation in this Plan.

 

11.13 Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and on Participants and Beneficiaries
and their respective heirs, executors and legal representatives.

 

Page 16 of 18



--------------------------------------------------------------------------------

11.14 Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect but
shall be interpreted and administered consistently with the requirements of Code
Section 409A.

 

11.15 Applicable Law. The Plan shall be construed in accordance with and
governed by the laws of the State of North Carolina to the extent not superseded
by federal law.

Section 12

Adoption and Execution.

This Supplemental Retirement Account Plan was approved and adopted by the
Executive Compensation Committee of the Board of Directors of Alliance One
International, Inc. on March 29, 2007. As evidence of its adoption of the Plan,
Alliance One International, Inc. has caused this instrument to be signed by its
duly authorized representative this      day of                     , 2007.

 

ALLIANCE ONE INTERNATIONAL, INC. By  

 

Title  

 

 

Page 17 of 18



--------------------------------------------------------------------------------

APPENDIX I

Calculation of Installments

This Appendix I provides examples of the method for calculating installment
payments pursuant to Sections 5.1(b) and 5.2(b) of the Plan.

Example Applicable to Section 5.1(b)

Assume that a participant separates from service with a vested account balance,
and that the Benefit Settlement Date is January 31, 2011. Benefit payments would
begin in February of 2011, based on the participant’s January 31, 2011 account
balance.

Assume that the January 31, 2011 account balance is $100,000. Assume that the
applicable Adjustment Rate for the Plan Year is 5.5%. The monthly payment to the
participant will be determined by amortizing the amount due ($100,000) over a
period of 120 months at 5.5%, assuming that payments are made on the last day of
each month. Under these assumed facts, the participant would receive $1,085.26
each month for 120 months commencing in February of 2011.

Example Applicable to Section 5.2(b)

Assume that a participant dies with a vested account balance, and that the
Benefit Settlement Date is January 31, 2011. Benefit payments to the beneficiary
would begin in February of 2011, based on the January 31, 2011 account balance.

Assume that the January 31, 2011 account balance is $100,000. Assume that the
applicable Adjustment Rate for the Plan Year is 5.5%. The monthly payment to the
beneficiary will be determined by amortizing the amount due ($100,000) over a
period of 120 months at 5.5%, assuming that payments are made on the last day of
each month. Under these assumed facts, the beneficiary would receive $1,085.26
each month for 120 months commencing in February of 2011.

 

Page 18 of 18